Citation Nr: 0945716	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-356 75A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to 
March 1964.

This matter come before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied the Veteran's claim for service 
connection for prostate cancer.  He also appeals from a June 
2005 rating decision from the Columbia, South Carolina RO 
which denied his service connection claim for prostate cancer 
as secondary to ionized radiation.

In June 2008 the Board remanded this matter for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   VA will notify the Veteran 
if further action is required.


REMAND

The Board's June 2008 remand required that the agency of 
original jurisdiction request a review of the Department of 
Defense (DOD)'s inventory of herbicide operations to 
determine whether herbicides were used or tested on Vieques 
as claimed by the Veteran.  The development procedures 
outlined in VA's Adjudication Procedure Manual Rewrite, M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 
10(n), which details the development required for purported 
herbicide exposure outside of Vietnam, have not been 
completed.  This Adjudication Procedure Manual directs that a 
detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C & P) 
Service via e-mail and a review be requested of the DOD 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  

An information request to the C & P Service has been 
completed, as discussed above, but a verification request to 
the JSRRC has not been conducted.  The Court has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Campbell v. 
Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was 
obligated, as part of its duty to assist, to comply with 
applicable M21-1 provisions and remanding for compliance with 
that provision and applicable regulations).  The Board's June 
2008 remand has not been complied with as this full 
development has not been completed.  See Stegall v. West, 11 
Vet. App 268 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  An information request to the 
JSRRC must be conducted to comply with the terms of the 
Board's June 2008 remand and the development procedures 
contained in VA's Adjudication Procedure Manual.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Service personnel records indicate that the Veteran stationed 
at Camp LeJeune from May 1960 to August 1960 for training and 
that he was stationed at Vieques from November 1960 to April 
1961.  Post-service treatment records indicate that he was 
diagnosed with prostate cancer in approximately January 2004.  

Following the previous remand, the Veteran submitted excerpts 
from an August 1997 Public Health Assessment published by a 
division of the U.S. Department of Health and Human Services 
were also submitted in support of the Veteran's claim.  This 
report indicated that past hazardous material handling and 
disposal led to environmental contamination of various 
substances at several areas on Camp LeJeune, and that this 
contamination may have caused an increased risk of developing 
cancer.

This evidence lacks the specificity needed to grant service 
connection, but crosses the low threshold triggering VA's 
duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the JSRRC for 
verification as to whether the Veteran was 
exposed to herbicides during his service 
on Vieques, Puerto Rico.  Service 
personnel records indicate that he was 
stationed on this island from November 
1960 to April 1961.  This development 
should be consistent with dictates 
outlined in M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10(n).

2.  If the foregoing development does not 
show exposure to herbicides, the RO/AMC 
should afford the Veteran a VA examination 
to determine whether there is a nexus 
between his diagnosed prostate cancer and 
his service.  All indicated tests and 
studies should be conducted.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any diagnosed 
prostate cancer had its onset in service 
or is otherwise related to a disease or 
injury in service, including the in-
service sebaceous cyst and exposure to 
containments at Camp LeJeune.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

